SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 20, 2015




In the Court of Appeals of Georgia
 A15A0796. WATTS v. THE STATE.

      BRANCH, Judge.

      Following a bench trial at which he stipulated to both the facts and the

sufficiency of the evidence, Monquezias Watts was convicted of a single count each

of possession of marijuana with intent to distribute, possession of a firearm during the

commission of a felony, and theft by receiving. The trial court sentenced Watts to

eight years, but probated the sentence. After Watts failed to comply with conditions

of his probation, the trial court revoked his probation and remanded him to custody.

Following the revocation of his probation, Watts sought and was denied an appeal

bond. Watts now appeals his conviction, the revocation of his probation, and the

denial of his appeal bond. With respect to his conviction, Watts claims that the trial

court erred in denying his motion to suppress evidence discovered by police after they
illegally detained Watts following a traffic stop. As to the revocation of his probation,

Watts argues that the trial court erred when it held that his notice of appeal did not act

as a supersedeas, preventing the enforcement of his probationary conditions. Finally,

Watts contends that the trial court abused its discretion in denying his motion for an

appellate bond.

      For reasons explained more fully below, we find that the trial court erred in

concluding that the free-air sniff which resulted in the seizure of drugs and

contraband did not violate the Fourth Amendment because it occurred during a de

minimis extension of the traffic stop. Accordingly, the court erred in denying Watts’s

motion to suppress. We therefore vacate both the order denying the motion to

suppress and the judgment of conviction and remand the case for further proceedings.

We further find that Watts’s second and third claims of errors are based on orders that

were entered after Watts filed his notice of appeal from the judgment of conviction.

Given this fact, and given that Watts never filed a notice of appeal as to the orders

revoking his probation and denying his appellate bond, we lack jurisdiction to address

Watts’s second and third claims of error.

      At a hearing on a motion to suppress, the trial judge sits as the trier of
      fact. On appeal from the grant or denial of such a motion, therefore, this


                                            2
      Court must construe the evidence most favorably to uphold the findings
      and judgment of the trial court, and that court’s findings as to disputed
      facts and credibility must be adopted unless clearly erroneous. However,
      we owe no deference to the trial court’s conclusions of law and are
      instead free to apply anew the legal principles to the facts.


Bodiford v. State, 328 Ga. App. 258, 258 (761 SE2d 818) (2014) (citations and

punctuation omitted). See also Jones v. State, 291 Ga. 35, 36-37 (1) (727 SE2d 456)

(2012) (where “the evidence at a suppression hearing is uncontroverted and the

credibility of witnesses is not in question, we conduct a de novo review of the trial

court’s application of the law to the undisputed facts”).

      The relevant facts in this case are undisputed. At approximately 1:30 a.m. on

June 16, 2012, Sergeant Wayne Franco of the Woodstock Police Department initiated

a traffic stop of a vehicle driven by Tremayne Gay and in which Watts, Chasmine

Johnson, and Alma Rico were passengers. Two video recordings of this stop and the

subsequent police investigation, including the police search of Gay’s truck, were

introduced into evidence and shown at the motion to suppress hearing.

      Franco initiated the stop after observing that the license plate on Gay’s truck

was covered by a piece of tinted plastic, in violation of OCGA § 40-2-11. Franco

testified that he became suspicious of the individuals in the truck because Gay

                                          3
continued to drive the truck for approximately two blocks before pulling to the side

of the road. After viewing the video recorded by his patrol-car camera, however,

Franco acknowledged that Gay had pulled over at the first opportunity he had to do

so, without having to make a left hand turn across traffic. Additionally, the video

recording of the stop shows that Gay pulled to the side of the road and came to a stop

approximately 33 seconds after Franco activated the blue lights on his patrol car.

      When Franco approached Gay’s truck, both Gay and Watts, who was the front-

seat passenger, were smoking cigars that appeared to be freshly-lit. Franco explained

that, in his experience, people in possession of drugs will often “chain smoke” either

cigarettes or cigars to mask the odor of any contraband. Franco further testified that

Gay appeared to have what he described as “a little cotton mouth” and the eyes of

both men appeared bloodshot. Based on these observations, Franco believed there

was a possibility that both men were “under the influence of marijuana.” Franco

acknowledged, however, that he saw no signs that Gay’s driving was impaired or that

Watts was impaired by either drugs or alcohol. Additionally, no investigation was

conducted into whether Gay was under the influence of any controlled substance.

While some investigation may have been made into whether Watts was impaired, the

State provided no evidence at either the motion to suppress hearing or at trial showing

                                          4
that Watts was under the influence of either alcohol or drugs at the time of the traffic

stop. And as discussed below, the video of the traffic stop shows that police were

prepared to allow Watts to drive Gay’s car from the scene.

      Immediately after making contact with Gay, Franco explained to him the reason

for the stop and asked both Gay and Watts to provide Franco with their driver’s

licenses. The men did so, and Franco returned to his patrol car and relayed the license

information to dispatch. Less than one minute later, dispatch reported that Gay’s

license had been revoked, that Watts’s license was valid, and that neither man had

any outstanding warrants. After receiving this information, Franco remained in his

patrol car for approximately two and one-half minutes, awaiting the arrival of a

second officer, Eric Maddox. Approximately one minute after Maddox’s arrival and

approximately seven and one-half minutes after the traffic stop began, police arrested

Gay for driving without a license and also charged him with a misdemeanor tag

violation. Following his arrest, police questioned Gay about his passengers and where

they lived, as well as about the contents of Gay’s car. During this process, Maddox

and/or Franco twice asked Gay whether he would consent for Watts to drive Gay’s

truck from the scene; each time the officers asked this question, they informed Gay



                                           5
that Watt’s license had returned as valid. Both times he was asked, Gay responded

that Watts had his permission to drive the truck from the scene.

      After completing the arrest process for Gay, which included questioning him,

inventorying his pockets, handcuffing him, and placing him in the back of Maddox’s

patrol car for transport, Franco returned to the truck and its three remaining

passengers. Rather than returning Watts’s license to him and informing him he had

permission to drive the truck, however, Franco asked Watts to exit the vehicle. Watts

complied with this request, exited the vehicle with his hands in front of him, and

consented to a search of his person. Franco then asked Watts to accompany him, and

the two men stood next to a patrol car while Franco questioned Watts about his

relationship to Gay, how well Watts knew the female passengers, what activities the

group had engaged in that night, and the contents of the truck. According to Franco,

Watts appeared nervous and when questioned, Watts told the officer that Gay was a

friend of the family. Gay, however, told the officer that Watts was his stepson.1

      Following his interview of Watts, Franco instructed Watts to remain next to the

patrol car, and he returned to the truck and told the women they needed to exit the


      1
        The evidence at the motion to suppress hearing showed that Gay was, in fact,
the then-boyfriend of Watts’s mother, but the couple was not married.

                                         6
vehicle because the police needed to search it for alcohol.2 Franco also instructed the

women to leave their personal belongings in the truck and asked for and received

permission to search those belongings.3

      After having the women exit the vehicle, and approximately 14 minutes into

the traffic stop and between six and seven minutes after Gay’s arrest, Franco asked

the women for identification. When both women replied they had no identification

with them, Maddox asked each woman for the correct spelling of her name and her

date of birth. Each of the women provided that information, with Johnson explaining

that she had a South Carolina driver’s license and Rico stating that she lived in South

Carolina. Franco provided this information to dispatch and asked the dispatcher to run

a check in both Georgia and South Carolina. Approximately ten seconds later,

dispatch responded that Johnson had a valid South Carolina driver’s license and that

      2
         It is unclear on what basis the police planned to justify their search of the
vehicle for alcohol. Alcohol is not an illegal substance and Gay, the owner and driver
of the vehicle, was over the age of 21, as was Watts, the person to whom the vehicle
was to be released. Additionally, there was no evidence that the officers believed that
any of the passengers were under the influence of alcohol or that the officers detected
the odor of alcohol coming from the vehicle, thereby indicating that an open container
might be present. Nor was there any evidence that officers saw an open container of
alcohol in the vehicle.
      3
        Both women had a purse with them and Rico also had what she described as
a “travel bag.”

                                          7
she had no outstanding warrants, but that there was “no return” on Rico. In other

words, the check indicated that Rico, who was 18 years-old at the time, had no

driver’s license, no state-issued identification, no criminal record, and no outstanding

warrants. Police then proceeded to question Rico about her lack of identification.

During questioning, Rico stated that she had either a passport or a visa in her purse.

Rico again consented to the search of her purse and told police in which area of the

bag her travel documents could be found. When police found these documents, the

name and date of birth thereon matched the information provided earlier by Rico, and

which showed that Rico had no outstanding warrants. At that point, police were

satisfied that they knew Rico’s identity and legal status.

      While Franco was running the identity checks of Johnson and Rico, Maddox

read Gay his Miranda rights and then asked Gay for permission to search his truck.

Gay refused consent, and Maddox relayed this information to Franco. Franco then

requested a K-9 unit to come to the scene just before he began his search of Rico’s

bag for her identification documents. Approximately two minutes after police had

finished ascertaining the identity and legal status of all of the truck’s passengers, the

K-9 unit arrived on the scene. Approximately two minutes later, and 14 to 15 minutes

after the conclusion of Gay’s arrest and the police determination that Watts could

                                           8
drive Gay’s car from the scene, the dog’s handler had the dog perform a free-air sniff

around Gay’s truck. The dog alerted on the truck, and when police allowed him into

the vehicle, the dog alerted on a black backpack. Police removed the backpack from

the truck, searched it, and found it contained some amount of marijuana4, a package

of plastic sandwich bags, scales of the kind used to weigh drugs, and a nine-

millimeter handgun. When police ran a computer check on the gun’s serial number,

they discovered the gun had been reported stolen from a residence in Gwinnett

County.

      Prior to trial, Watts moved to suppress the evidence seized from Gay’s truck

on the grounds that the discovery of that evidence had resulted from an illegally

prolonged traffic stop. Following an evidentiary hearing, the trial court denied that

motion without explanation. The trial court certified its order for immediate review,

and this Court granted Watts’s application for an interlocutory appeal. We

subsequently dismissed that appeal as improvidently granted and remanded the case

back to the trial court. On remand, the case proceeded to a bench trial, after which

Watts was convicted.


      4
          The State offered no evidence, either at the motion to suppress hearing or at
trial, to show the amount of marijuana found in the backpack.

                                          9
      Watts filed his notice of appeal from the judgment of conviction on March 21,

2014. On September 11, 2014, the State filed a petition to revoke Watts’s probation.

The trial court granted that motion and issued a warrant for Watts’s arrest. After his

arrest, Watts filed a motion to dismiss the probation warrant, arguing that the notice

of appeal of his conviction served as a supersedeas and therefore stayed execution of

his sentence. Thus, Watts reasoned that he was not subject to the terms of his

probated sentence during the pendency of his appeal. The trial court held a hearing

on Watts’s petition and thereafter denied the same in an order entered on October 16,

2014. Watts then filed a motion for an appeal bond. Following a hearing on that

motion, the trial court denied bond in an order entered on December 11, 2014. Watts

did not file a notice of appeal from either the order denying his motion to dismiss the

probation warrant or the order denying his motion for an appeal bond.

      1. We first address whether the trial court erred in denying Watts’s motion to

suppress. On a motion to suppress, the State bears the burden of proving that the

search at issue did not violate the Fourth Amendment. Dominguez v. State, 310 Ga.

App. 370, 372 (714 SE2d 25) (2011). To carry its burden in this case, the State was

required to show that it was legal to detain Watts at the scene until the drug dog

indicated the presence of drugs. Id. Specifically, the State needed to prove that the

                                          10
police officers did not extend the stop of Gay’s truck “beyond the conclusion of the

investigation that warranted the detention in the first place,” i.e., that the officers did

not prolong the stop after concluding their investigation of Gay’s tag violation.

Rodriguez v. State, 295 Ga. 362, 369 (2) (b) (761 SE2d 19) (2014) (citation omitted).

Alternatively, the State could meet its burden by showing that the investigating

officers had “a particularized reason to suspect that [Watts was] engaged in some

other criminal activity.” Dominguez, 310 Ga. App. at 372.

       (a) Watts contends that the trial court erred in denying his motion to suppress

on the grounds that the free-air sniff of Gay’s truck involved only a brief extension

of the traffic stop. We agree.

       At the hearing below, the State argued, and the trial court found, that the traffic

stop was not complete until the police had ascertained the identity of and run a

warrant check on each of Gay’s passengers. The State argued that such an identity

and warrant check was justified by officer safety concerns. We assume for purposes




                                            11
of   this   appeal     that    the    State’s    argument       is   correct. 5   See


      5
         We note that in denying the motion to suppress, the trial court found that
because Gay’s truck was being released to Watts and the two female passengers,
police did not act unreasonably in determining the identity of all those persons to
whom they were releasing the vehicle. In doing so, the court expressly rejected the
State’s argument that the identity and warrant checks were justified by officer safety
concerns. Specifically, the court made a credibility determination and found that
despite Franco’s testimony as to his safety concerns, the evidence failed to show that
such concerns justified Franco’s insistence on prolonging the traffic stop for the sole
purpose of determining the identity of the two female passengers. The record shows
that Franco testified that at the time he ran the warrant search on the female
passengers, neither had done anything illegal and he had no basis for believing that
either was engaged in illegal activity. At the time the traffic stop otherwise would
have concluded (following Gay’s arrest and the determination that Watts had a valid
license and was authorized to drive the car from the scene), police had asked for and
received permission to search Watts’s person and, as reflected by the videos of the
traffic stop, all three passengers had readily complied with all instructions given by
both of the officers at the scene.
       It may be that in light of the Georgia Supreme Court’s recent decision in State
v. Allen, ___ Ga. ___ (2) (c) (Case No. S14G1765, decided Nov. 2, 2015), the trial
court erred in making a factual finding as to whether officer safety concerns existed
and prompted the officer’s insistence on confirming the identity of the two female
passengers. See Allen, ___ Ga. at ___ (2) (d) (indicating that as a matter of law,
officer safety concerns always justify an identity and warrant check of all passengers
in an automobile that is the subject of a traffic stop, noting “[a]n officer in today’s
reality has an objective, reasonable basis to fear for his or her life every time a
motorist is stopped”) (citation and punctuation omitted). Given that the circumstances
of this case do not require us to decide that question, however, we decline to do so.
Instead, in accordance with Allen, we have assumed that officer safety concerns were
present and that the traffic stop was not complete until police had ascertained the
identity and warrant status of all passengers. In making this assumption, however, we
note that the traffic stop at issue, including the identity and warrant check of all
passengers, was indisputably complete before the dog sniff occurred. Thus, this case
does not require us to determine whether the officer’s delay in checking the identity
and legal status of the female passengers until all other tasks related to the stop

                                          12
State v. Allen, ___ Ga. ___ (2) (c) (Case No. S14G1765, decided Nov. 2, 2015)

(“identification checks of both drivers and passengers are generally permitted as an

officer safety measure during a traffic stop”); Rodriguez, 295 Ga. at 372-373 (2) (b)

(as a general rule, a check of the passengers’ identity at the outset of a traffic stop is

justified as in the interests of officer safety).

       As the State conceded at the motion to suppress hearing, the undisputed

evidence in this case shows that the traffic stop was complete, at the latest, at the time

police were satisfied they knew Rico’s identity and legal status. See Faulkner v. State,


(including the arrest of Gay, the search of Watts, and the determination that Watts had
both a valid license and Gay’s permission to drive his truck from the scene) illegally
prolonged the stop. See Rodriguez v. United States, ___ U. S. ___ (II) (135 SCt 1609,
1615-1616, 191 LEd2d 492) (2015) (recognizing that traffic stops are “fraught with
dangers to officers” and that “the government’s officer safety interest stems from the
mission of the stop itself,” but further stating that “safety precautions taken in order
to facilitate” an “[o]n-scene investigation into other crimes” do not fall within the
“mission of the traffic stop” and explaining that the Fourth Amendment requires “that
an officer always has to be reasonably diligent. . . . [and] diligence [is] gauged . . .
by noting what the officer actually did and how he did it[.] If an officer can complete
traffic-based inquiries expeditiously, then that is the amount of time reasonably
required to complete the stop’s mission. As we . . . reiterate today, a traffic stop
prolonged beyond that point is unlawful.”) (Emphasis supplied; punctuation omitted.)
Nor does this case require us to consider whether Allen forbids Georgia courts from
making such a determination. See Allen, ___ Ga. at ___ (2) (d) (“The sequence of the
officer’s actions during a traffic stop is not determinative; instead, the primary
question is whether the activity at issue was related to the mission of the stop. . . . If
. . . the task is a component of the traffic-stop mission, it may be done at any point
during the stop. It does not matter if a mission-related activity takes place as soon as
the stop begins or, as is the case here, after other mission-related activities have been
completed.”)

                                            13
256 Ga. App. 129, 130 (567 SE2d 754) (2002) (as a matter of law, a traffic stop is

complete “once the tasks related to the investigation of the traffic violation . . . have

been accomplished”). Thus, the record is undisputed that the traffic stop had

concluded approximately four minutes before police conducted the free-air sniff. The

trial court acknowledged that fact, but nevertheless concluded that the continued

detention of Watts and the female passengers did not violate the Fourth Amendment.

The court based this conclusion on the law holding that a brief or de minimis

extension of a traffic stop does not violate the Fourth Amendment. See Rodriguez,

295 Ga. at 371 (holding that the length by which the police prolonged the detention

“is relevant to [the] inquiry” of whether the detention violated the Fourth

Amendment), citing United States v. Digiovanni, 650 F3d 498, 509 (II) (4th Cir.

2011) (“where a delay can be characterized as de minimis under the totality of the

circumstances, it will not be recognized as a Fourth Amendment violation”) (citations

omitted); Young v. State, 310 Ga. App. 270, 273 (712 SE2d 652) (2011) (“[i]n the

end, the question is ‘whether [the detention] was appreciably prolonged,” considering

“the detention as a whole,’ and keeping in mind that ‘the touchstone of our inquiry

[under the Fourth Amendment] is reasonableness’”), quoting United States v. De La

Cruz, 703 F3d 1193, 1203 (I) (A) (10th Cir. 2013).

                                           14
      The United States Supreme Court, however, recently rejected the concept that

the Fourth Amendment allows any kind of extension of a traffic stop beyond the

investigation of the traffic violation that warranted the stop, even if that extension

could be considered minimal. Rodriguez, 135 SCt at 1615-1616.6 In that case, the

drug dog had arrived within five minutes after the police had completed all tasks

related to the traffic stop and the dog alerted on the car one to two minutes later. Id.

at 1613. Following his indictment on possession with intent to distribute

methamphetamine, Rodriguez moved to suppress the drugs found in his car arguing

that the free-air sniff around the vehicle resulted from an illegally prolonged traffic

stop. The trial court denied Rodriguez’s motion, relying on precedent holding that

“‘dog sniffs that occur within a short time following the completion of a traffic stop

are not constitutionally prohibited if they constitute only de minimis intrusions.’” Id.

at 1613-1614. Applying that law, the trial court concluded that “the ‘7 to 10 minutes’

added to the stop by the dog sniff ‘was not of constitutional significance.’” Id. at

1614. The Eighth Circuit affirmed this ruling, finding that the delay at issue

“constituted an acceptable ‘de minimis intrusion on Rodriguez’s personal liberty’”


      6
       We note that the United States Supreme Court issued its decision in
Rodriguez well after the trial court in this case had ruled on the motion to suppress.

                                          15
and therefore did not violate the Fourth Amendment. The United States Supreme

Court reversed, noting that “a dog sniff . . . is not an ordinary incident of a traffic stop

. . . [and] is not fairly characterized as part of the officer’s traffic mission.” Id. at

1615. The Court therefore concluded that the Fourth Amendment does not “tolerate[]

a dog sniff conducted after completion of a traffic stop,” even if the time by which the

stop was extended was minimal. Id. at 1616.

       Applying Rodriguez to the current case, we find that the four-minute extension

of the traffic stop at issue for the purpose of allowing the drug dog to perform a free-

air sniff around Gay’s car violated Watts’s Fourth Amendment rights. Id. See also

Allen, ___ Ga. at ___ (2) (a) (“prolonging a traffic stop in order to conduct an open-

air dog sniff renders the seizure unlawful, even if that process adds very little time to

the stop”). The trial court erred in holding otherwise.

       (b) The State argues that we should nevertheless affirm the trial court’s denial

of Watt’s motion to suppress, relying on the rule that a police officer may detain the

subjects of a traffic stop “after the investigation of the traffic violation is complete .

. . if the officer has a reasonable, articulable suspicion that the driver was engaged in




                                            16
other illegal activity.” Bodiford7, 328 Ga. App. at 267 (2) (citation and punctuation

omitted). The State bears the burden of proving facts that establish a basis for

continued detention, McSwain v. State, 240 Ga. App. 60, 61 (522 SE2d 553) (1999),

and whether the State has met this burden is a question of law. Rosas v. State, 276 Ga.

App. 513, 516 (1) (b) (624 SE2d 142) (“[w]hether a given set of facts rises to the

level of reasonable suspicion is a legal question”) (footnote omitted). As explained

below, however, in the absence of certain factual and credibility determinations by

the trial court, we are unable to address that legal question on this appeal.

      In its appellate brief, the State relies on five observations testified to by Franco

to support its claim that the police had a reasonable suspicion that the occupants of

Gay’s car were engaged in illegal activity: the length of time it took Gay to pull over

after Franco activated his blue lights; Watts and Gay gave somewhat conflicting

statements about their relationship to one another; Gay had “cotton mouth” and both

      7
         The State did not advance this argument in the trial court, but instead argued
only that the four-minute extension of the traffic stop for the purpose of allowing a
dog sniff around Gay’s car did not violate Watts’s Fourth Amendment rights. On
appeal, however, the State argues that the trial court should be affirmed under the
“right for any reason” rule, because the officers had a reasonable, articulable
suspicion of drug activity. See State v. Thackston, 289 Ga. 412, 417 (3) (716 SE2d
517) (2011) (an appellee need not anticipate “every conceivable argument in support
of the trial court’s decision” in order to obtain the benefit of the right-for-any-reason
rule).

                                           17
Gay and Watts had bloodshot eyes; Gay and Watts were smoking cigars; and Watts

appeared nervous. We find as a matter of law that one of these facts – the allegedly

conflicting statements made by Watts and Gay – provide no basis for suspecting

illegal activity, even if viewed in conjunction with the remaining four facts.

      As this Court has explained previously, differing statements as to the nature of

the relationship between the passengers does not provide police with a basis for

suspecting drug activity where those statements offer no “meaningful

inconsistencies.” Migliore v. State, 240 Ga. App. 783, 786 (525 SE2d 166) (1999)

(fact that car’s driver described female passenger as his girlfriend while the female

passenger described the driver as a friend was not a meaningful inconsistency and

was therefore insufficient to give rise to a suspicion of illegal activity). See also

Weems v. State, 318 Ga. App. 749, 751 (734 SE2d 749) (2012) (fact that driver and

her male passenger gave conflicting stories as to who had picked up whom earlier in

the day did not provide a basis for suspecting criminal activity). Here, Gay described

himself as Watts’s stepfather while Watts described Gay as his mother’s boyfriend.

Particularly given that “it is not uncommon for individuals to have different

perceptions of the nature of [a romantic] relationship,” the alleged inconsistency at



                                         18
issue did not provide police with a basis for suspecting Gay and Watts possessed

drugs. Migliore, 240 Ga. App. at 786.

      The question becomes, therefore, whether the four remaining facts relied upon

by the State, when viewed together, provided police with a reasonable, articulable

suspicion that Gay’s car contained contraband.8 See Dominguez, 310 Ga. App. at 374

(“[t]o show that an officer had reasonable grounds upon which to temporarily detain

an individual for the purpose of conducting an investigation, the State is required to

prove that the officer then was aware of ‘specific and articulable facts which, taken

together with rational inferences from those facts, reasonably warrant the

detention’”), quoting Lindsey v. State, 287 Ga. App. 412, 414 (651 SE2d 531) (2007).

This question, in turn, depends on whether and to what extent the trial court credits

Franco’s testimony. We are unable to address this question on appeal because the trial

court did not make any findings – either in its written order or on the record at the

      8
         Based on the current record, we have serious reservations about whether
Gay’s alleged delay in pulling over can, as a matter of law, support a suspicion of
illegal activity. As noted above, the video of the traffic stop shows that Gay pulled
over at the first opportunity he had to do so without making a left turn across traffic,
a fact that Franco acknowledged on cross-examination. The video further shows that
Gay’s vehicle, which had been traveling at approximately 35 miles per hour, came to
a complete stop on the side of the road approximately 33 seconds after Franco
initiated the stop. Nevertheless, because this question may ultimately involve a
credibility determination, we leave it for the trial court to address on remand.

                                          19
motion to suppress hearing – as to whether the State had proven the existence of a

reasonable, articulable suspicion of criminal activity sufficient to support the

extension of the traffic stop.9 See Hughes v. State, 296 Ga. 744, 747 (1) (770 SE2d

636) (2015) (noting that on a motion to suppress, “‘[c]redibility of witnesses and the

weight to be given their testimony is a decision-making power that lies solely with

the trier of fact. The trier of fact is not obligated to believe a witness even if the

testimony is uncontradicted and may accept or reject any portion of the testimony.’”),

quoting Tate v. State, 263 Ga. 53, 56 (3) (440 SE2d 646) (1994). We therefore vacate

both the order denying the motion to suppress and the judgment of conviction and

remand this case to the trial court. See Williams v. State, 296 Ga. 817 (771 SE2d 373)

(2015). We leave it for the trial court on remand to determine what credit and weight

to give Franco’s testimony and to determine whether that testimony, when viewed in

conjunction with the video recordings of the traffic stop, supported an extension of

the traffic stop for the purpose of conducting a drug investigation.

      2. Watts also seeks to challenge both the trial court’s order denying his motion

to dismiss the probation warrant and the order denying his request for an appeal bond.

      9
        The trial court’s failure to make such findings is understandable, given the
State’s failure to advance this argument below as a basis for denying the motion to
suppress.

                                         20
Each of these orders, however, was entered after Watts filed his notice of appeal from

his conviction. Accordingly, those orders cannot be enumerated as error on this

appeal. See Pirkle v. Quiktrip Corp., 325 Ga. App. 597, 598 (1) (a) (754 SE2d 387)

(2014) (a party may not enumerate as error an order entered “after the filing of the

notice of appeal”); Paine v. Nations, 301 Ga. App. 97, 101 (3) (686 SE2d 876) (2009)

(this Court may not consider on appeal orders of the trial court that were entered

following the filing of the notice of appeal).

      For the reasons set forth above, we vacate both the trial court’s order denying

Watts’s motion to suppress and the judgment of conviction and remand the case for

further proceedings consistent with this opinion. See Williams v. State, 296 Ga. 817,

820 (771 SE2d 373) (2015) (vacating and remanding decision on motion to suppress

for trial court to determine an additional issue, not previously addressed); State v.

Able, 321 Ga. App. 632, 636 (742 SE2d 149) (2013) (same). See also Rodriguez, 135

S. Ct. at 1617.

      Judgment vacated and case remanded. Andrews, P. J., and Miller, J., concur.




                                          21